Case 1:20-cv-00557-CFC Document 46 Filed 07/15/21 Page 1 of 5 PagelD #: 965

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

Lead Case No. 1:20-cv-00557-CFC
IN RE ZYNERBA PHARMACEUTICALS, INC.

DERIVATIVE LITIGATION EXHIBIT D

PROPOSEDI FINAL ORDER AND JUDGMENT

This matter came before the Court for hearing, pursuant to this Court’s Order

 

Preliminarily Approving Derivative Settlement and Providing for Notice, dated Moy (2,
2021 (the “Preliminary Approval Order”), on the application of the Parties for final approval of
the Settlement set forth in the Stipulation and Agreement of Settlement dated April 28, 2021 (the
“Stipulation”). Due and adequate notice having been given to Current Zynerba Shareholders as
required in said Preliminary Approval Order, and the Court having considered all papers filed
and proceedings had herein and otherwise being fully informed of the premises and good cause
appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

1. This Final Order and Judgment (“Judgment”) incorporates by reference the
definitions in the Stipulation, and except where otherwise specified herein, all capitalized terms
used herein shall have the same meanings as set forth in the Stipulation.

2. This Court has jurisdiction over the subject matter of the Derivative Action and
the Shareholder Demand, including all matters necessary to effectuate the Settlement, and over
all Parties.

3. The Court finds that the Settlement set forth in the Stipulation is fair, reasonable,
and adequate as to each of the Parties and Current Zynerba Shareholders, and hereby finally
approves the Settlement in all respects and orders the Parties to perform its terms to the extent

the Parties have not already done so.
Case 1:20-cv-00557-CFC Document 46 Filed 07/15/21 Page 2 of 5 PagelD #: 966

4. The Derivative Matters, all claims contained therein, and any other Released
Claims, are hereby ordered as fully, finally, and forever compromised, settled, released,
discharged and dismissed on the merits and with prejudice by virtue of the proceedings herein
and this Judgment. The Parties are to bear their own costs, except as otherwise provided in the
Stipulation.

5. Upon the Effective Date, Zynerba, Plaintiffs, and each Current Zynerba
Shareholder shall be deemed to have, and by operation of this Judgment shall have, fully, finally,
and forever released, relinquished, and discharged the Released Claims (including Unknown
Claims) against the Released Persons. Zynerba, Plaintiffs, and each Current Zynerba
Shareholder shall be deemed to have, and by operation of this Judgment shall have, covenanted
not to sue any Released Person with respect to any Released Claims, and shall be permanently
barred and enjoined from instituting, commencing or prosecuting the Released Claims against
the Released Persons. Nothing herein shall in any way impair or restrict the rights of any Party
to enforce the terms of the Stipulation.

6. Upon the Effective Date, each of the Released Persons shall be deemed to have,
and by operation of this Judgment shall have, fully, finally, and forever released, relinquished,
and discharged each and all of Plaintiffs and their beneficiaries, Plaintiffs’ Counsel, Zynerba, and
any Current Zynerba Shareholders (solely in their capacity as Zynerba shareholders) from
Defendants’ Released Claims. The Released Persons shall be deemed to have, and by operation
of this Judgment shall have, covenanted not to sue Plaintiffs or their beneficiaries, Plaintiffs’
Counsel, or Zynerba, or any Current Zynerba Shareholder (solely in their capacity as Zynerba
shareholders) with respect to any Defendants’ Released Claims, and shall be permanently barred

and enjoined from instituting, commencing or prosecuting Defendants’ Released Claims against
Case 1:20-cv-00557-CFC Document 46 Filed 07/15/21 Page 3 of 5 PagelD #: 967

all of Plaintiffs and their beneficiaries, Plaintiffs’ Counsel, Zynerba, and all Current Zynerba
Shareholder. Nothing in the foregoing shall in any way impair or restrict the rights of any Party
to enforce the terms of the Stipulation.

7. The Court finds that the notice to Current Zynerba Shareholders was made in
accordance with the Preliminary Approval Order and provided the best notice practicable under
the circumstances to all Persons entitled to such notice, and said notice fully satisfied the
requirements of Federal Rule of Civil Procedure 23.1 and the requirements of due process.

8. The Court finds that during the course of the Derivative Matters, the Parties and
their counsel at all times complied with Federal Rule of Civil Procedure 11.

9. The Court finds that the Fee and Expense Amount in the amount of #329, 375—
ae and reasonable, in accordance with the Stipulation, and finally approves the Fee
and Expense Amount.

10. The Court finds that the Service Awards to each of the three Plaintiffs in the
amount of one thousand five hundred dollars ($1,500.00) are fair and reasonable, in accordance
with the Stipulation, and finally approves the Service Awards, to be paid from the Fee and
Expense Amount by Plaintiffs’ Counsel.

11. This Judgment, the fact and terms of the Stipulation, including any exhibits
attached thereto, all proceedings in connection with the Settlement, and any act performed or
document executed pursuant to or in furtherance of the Stipulation or the Settlement:

(a) shall not be offered, received, or used in any way against the Parties as evidence of, or

be deemed to be evidence of, a presumption, concession, or admission by any of the

Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or lack

thereof, of any claim that has been or could have been asserted in the Derivative Matters
Case 1:20-cv-00557-CFC Document 46 Filed 07/15/21 Page 4 of 5 PagelD #: 968

or in any litigation, or the deficiency, infirmity, or validity of any defense that has been or
could have been asserted in the Derivative Matters or in any litigation, or of any fault,
wrongdoing, negligence, or liability of any of the Released Persons;
(b) shall not be offered, received, or used in any way against any of the Released Persons
as evidence of, or be deemed to be evidence of, a presumption, concession, or admission
of any fault, misrepresentation or omission with respect to any statement or written
document approved, issued, or made by any Released Person, or against Plaintiffs as
evidence of any infirmity in their claims; or
(c) shall not be offered, received, or used in any way against any of the Released Persons
as evidence of, or be deemed to be evidence of, a presumption, concession, or admission
of any liability, fault, negligence, breach of duty, omission or wrongdoing, or in any way
referred to for any other reason as against the Released Persons, in any arbitration
proceeding or other civil, criminal, or administrative action or proceeding in any court,
administrative agency, or other tribunal.

12. This Judgment, the Stipulation, the Settlement, and any act performed or
document executed pursuant to or in furtherance thereof, shall not be admissible in any
proceeding for any purpose, except to enforce the terms of the Settlement. However, the
Released Persons and Zynerba may refer to the Settlement, and file the Stipulation and/or this
Judgment, in any action that has been brought or may be brought against them to effectuate the
liability protections granted to them thereunder, including, without limitation, to support a
defense or claim based on principles of res judicata, collateral estoppel, full faith and credit,

release, standing, good faith settlement, judgment bar or reduction, mootness, lack of proper
Case 1:20-cv-00557-CFC Document 46 Filed 07/15/21 Page 5 of 5 PagelD #: 969

purpose, or any other theory of claim preclusion or issue preclusion or similar defense or claim
under U.S. federal or state law or foreign law.

L3y Without affecting the finality of this Judgment in any way, the Court hereby
retains continuing jurisdiction over: (a) implementation of the Settlement; and (b) all Parties for
the purpose of construing, enforcing, and administering the Stipulation and this Judgment,
including, if necessary, setting aside and vacating this Judgment, on motion of a Party, to the
extent consistent with and in accordance with the Stipulation if the Effective Date fails to occur
in accordance with the Stipulation.

14. This Judgment is a final, appealable judgment and should be entered forthwith by
the Clerk in accordance with Federal Rule of Civil Procedure 58.

IT IS SO ORDERED.

DATED: #-/5-2 / LL fix

HONORABLE COLM F. OLLY
UNITED STATES DISTRICT JUDGE

 
